Per Curiam.

The petition is defective on its face, and landlord’s proof was insufficient, since the landlord failed to afford the tenant 10 days to cure the alleged violation before terminating the tenancy, as mandated by sections 52 and 53 of the New York City Rent, Eviction and Rehabilitation Regulations. This is a noncurable jurisdictional defect, fatal to the proceeding, which may be raised upon appeal, notwithstanding the failure to assert it below.
The final judgment should be reversed, with $30 costs and petition dismissed.
Concur — Lupiaho, J. P., Stkext and Cold, JJ.
Final judgment reversed, etc.